Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Lance Jensen on 3/24/2021.

The application has been amended as follows: 

1. (Currently Amended) An inspection processing system comprising a user terminal, wherein the user terminal includes circuitry, the circuitry is configured to:
identify a current position at which the user terminal is currently positioned m a construction or building site that includes a building structure;
generate, in response to the user terminal currently being positioned at the current position, a virtual image of the building structure that corresponds to the current position, the generation of the virtual image being from data of a designed three-dimensional model of the building structure;
obtain, with the user terminal, an actual structure image of the building structure at the current position;

obtain a measurement value for an evaluation item of an inspection subject of the building structure by measuring the actual structure image in the superimposition of the virtual image on the actual structure image, the measurement value including at least one of a size of the inspection subject or a number of the inspection subject;
obtain an evaluation result of the evaluation item by comparing at least one of the obtained size of the inspection subject or number of the inspection subject with a design value for the evaluation item obtained from the three-dimensional model; and
record the evaluation result in an inspection information memory in association with the position of the inspection subject in the three-dimensional model.

7. (Currently Amended) A method for assisting inspection using an inspection processing system comprising:
identifying a current position at which a user terminal is currently positioned in a construction or building site that includes a building structure;
generating, in response to the user terminal currently being positioned at the current position, a virtual image of the building structure that corresponds to the current position, the generation of the virtual image being from data of a designed three-dimensional model of the building structure;
obtaining, with the user terminal, an actual structure image of the building structure at the current position;
superimposing the virtual image on the actual structure image;
structure image in the superimposition of the virtual
image on the actual structure image, the measurement value including at least one of a size of the inspection subject or a number of the inspection subject;
obtaining an evaluation result of the evaluation item by comparing at least one of the obtained size of the inspection subject or number of the inspection subject with a design value for the evaluation item obtained from the three-dimensional model; and
recording the evaluation result in an inspection information memory in  association with the position of the inspection subject in the three-dimensional model.

13. (Currently Amended) A non-transitory computer-readable medium that
stores a program thereon, wherein the program, when executed by circuitry of a control unit of an inspection processing system connected to a photographing unit and an output unit, causes the circuitry to:
identify a current position at which a user terminal is currently positioned in a construction or building site that includes a building structure;
generate, in response to the user terminal currently being positioned at the current position, a virtual image of the building structure that corresponds to the current position, the generation of the virtual image being from data of a designed three-dimensional model of the building structure;
obtain, with the user terminal, an actual structure image of the building structure at the current position;

obtain a measurement value for an evaluation item of an inspection subject of the building structure by measuring the actual structure image in the superimposition of the virtual image on the actual structure image, the measurement value including at least one of a size of the inspection subject or a number of the inspection subject;
obtain an evaluation result of the evaluation item by comparing at least one of the obtained size of the inspection subject or number of the inspection subject with a design value for the evaluation item obtained from the three-dimensional model; and
record the evaluation result in an inspection information memory in association with the position of the inspection subject in the three-dimensional model.

Reasons for Allowance

Claim 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 7, 13 the prior art of record, specifically the prior art Davis teaches a way of inspecting the result of superimpose virtual image on the real image in the augmented reality environment. The prior art lkeuchi teaches using structure to identify the virtual object in the environment in order to sync up the real object in the augmented environment. Additional prior arts Jurgenson teaches project one color from image as background lighting without project environment onto the display. Additional prior art Fujita teaches tracking and evaluate the differences between images of building structure overlaid on the real image of building structure 
Regarding dependent Claims 2-6, 8-12, 14-21, they are allowable due to their dependency to the independent Claims 1, 7, 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619